Title: To George Washington from Tobias Lear, 10 December 1794
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] December 10th 1794
        
        I am about to trouble you on a piece of business which is very unpleasant to myself, and sure I am that it can be no less so to you.
        At the meeting of the Potomac Company when they did me the honor of appointing me one of the Directors, it was determined

that application should be made to the Legislatures of Virginia and Maryland for a prolongation of the time granted for opening the navigation of the River. The directors of Virginia were of course to attend to whatever was necessary to be done on this business in their State, and those of Maryland here. The business was to be brought before the Assemblies by petition. Mr Keith, one of the Directors, framed one for the occasion, which was to be sent to the Legislature of Virginia, and after the law should be passed there it was to have been forwarded to the Assembly of this State, with the petition, that a similar one might pass here, as is usual in matters relative to the Potomac navigation. From time to time I made enquiries of the Gentlemen belonging to Virginia of the state of this business, and always received assurances that it was in a proper train and would be effected in time & without difficulty. Lately I have felt anxious on the subject and its progress has been earnestly enquired into, and always with the same assurances. It however now appears that the Petition was not sent to Richmond until after the time limited by the Assembly for receiving petitions had elapsed—and further, that no notification of an intention to present such a petition had been published in the News papers of Virginia as the law directs—so that, if it had reached Richmond in time, a difficulty would have arisen on this account. In this State it had been advertised in the required form, and nothing was wanting but the law of Virginia, to have one passed here conformable thereto. This being the present state of the business, the petition must be laid immediately before the assembly of this State that they may act upon it, without waiting for the doings of the Legislature of Virginia. This step might have been taken in this State at an earlier period had there not been the strongest assurances of the matter being in a train in Virginia to be effected there in time to forward the Act here for this assembly. And I feel peculiarly happy, as it may respect myself, that I have strongly urged that this should be done, altho it has not been thought necessary to do it.
        There now remains but one way in which it seems likely to preserve the Charter to the Company, which is, that the matter should be pressed forward in both states before their legislatures rise—and the Assembly of Virginia prevail’d upon to take up the business notwithstanding the failure of the notification and the

lateness of presenting the petition. To effect this the personal attendance of one of the Directors at Richmond is thought indispensibly necessary, and none of the Gentlemen of Virginia being willing to undertake it, I have determined to go down to Richmond on sunday next, to use every mean in my power to save the Company from the unpleasant situation into which they must be thrown, if the Charter is suffered to fall. I shall take letters from these parts to some of the influential Charaters in the Legislature of Virginia for their aid in the business—and, if you, my dear Sir, can find it convenient & think it proper to write to such persons as you think would have weight in effecting the matter, it would probably have greater influence than anything else—and such letter or letters would find me in Richmond, if you should think proper to pass them th[r]ough me, between the 17th & 25th of this month. Mr Templeman, who is the other Director in this state, goes to Annapolis for the purpose of pushing the matter forward in this Legislature.
        At this moment, when we are about closing the business of the season, my absence from this place will be peculiarly disadvantageous to myself: But having accepted a trust of this kind, I do not hesitate a moment to make any sacrifice of my own concerns, when called upon to act in this on a point so important to it. In doing this I shall feel that I have discharged my duty, let the event be what it may.
        My best respects await Mrs Washington and my love my young friends. With sentiments of the purest respect & most sincere attachment, I am, my dear Sir—Your grateful & affectionate friend
        
          Tobias Lear.
        
      